Citation Nr: 0528300	
Decision Date: 10/20/05    Archive Date: 11/01/05

DOCKET NO.  01-00 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an increased rating for a cervicothoracic 
spine disability, currently rated as 40 percent disabling.

2.  Entitlement to service connection claim for status post 
laminectomy and diskectomy of the lumbar spine.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel




INTRODUCTION

The veteran had active military service from October 1973 to 
April 1975.

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada, 
which denied an increased rating claim for a cervicothoracic 
spine disability, rated as 40 percent disabling.

In May 2001, the Board denied the veteran's increased rating 
claim for a cervicothoracic spine disability.  The veteran 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (Court).  Pursuant to an August 
2002 joint motion for remand, the Court vacated the May 2001 
Board decision and remanded the appeal to the Board for 
readjudication taking into consideration matters raised in 
the joint motion.  The Board, in turn, remanded the case to 
the RO in December 2002.  In July 2005, the veteran requested 
a Board video conference hearing at the RO, regarding his 
increased rating claim for a cervicothoracic spine 
disability; but the RO did not schedule a hearing.

The record also shows that the RO denied a service connection 
claim for status post laminectomy and diskectomy of the 
lumbar spine in July 2004.  The veteran submitted a June 2005 
statement, which the Board construes as a valid notice of 
disagreement with this rating decision.  However, the RO has 
not yet provided a statement of the case regarding this 
issue.  

According, the appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.




REMAND

On his VA Form-9 dated in July 2005, the veteran requested a 
Board video conference hearing at the RO before a Member of 
the Board, regarding his increased rating claim for a 
cervicothoracic spine disability.  However, the veteran has 
not been afforded the requested hearing, or indicated that he 
has withdrawn his request or otherwise waived his right to a 
Board hearing.  Accordingly, the hearing must be scheduled. 
See 38 C.F.R. § 20.700 (2004).

Additionally in July 2004, the RO denied a service connection 
claim for status post laminectomy and diskectomy of the 
lumbar spine.  In July 2005, the veteran submitted a 
statement on a VA-Form 21-4138, which the Board considers a 
valid Notice of Disagreement with the July 2004 rating 
decision.  The RO has not yet issued a statement of the case 
addressing this issue and the Board finds that a remand for 
this action is necessary. 38 U.S.C.A. § 7105; 38 C.F.R. §§ 
19.26, 19.29, 19.30; Manlincon v. West, 12 Vet. App. 238 
(1999).

Therefore, in order to ensure that the veteran's due process 
rights, this case is REMANDED to the RO for the following:

1.  The RO should schedule the veteran 
for a Board video conference hearing.  
He should be notified of the date and 
time of the hearing in accordance with 
38 C.F.R. § 20.704(b) (2004).

2.  The RO should issue a statement of 
the case to the veteran and his 
representative addressing its denial of 
service connection for status post 
laminectomy and diskectomy of the lumbar 
spine.  The statement of the case should 
include all relevant law and regulations 
pertaining to the claim.  The veteran 
must be advised of the time limit in 
which he may file a substantive appeal. 
See 38 C.F.R. § 20.302(b) (2002).  
Thereafter, if an appeal has been 
perfected, these issues should be 
returned to the Board.

By this remand, the Board intimates no opinion as to any 
final outcome warranted. No action is required of the 
appellant until notified by the RO.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


